[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                         FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                           ________________________ ELEVENTH CIRCUIT
                                                             Dec. 03, 2009
                                 No. 09-12548              THOMAS K. KAHN
                             Non-Argument Calendar             CLERK
                           ________________________

                  D. C. Docket No. 05-00101-CV-1-DHB-WLB

M. D. SEEMA L. MISHRA,
on her own behalf, individually, and
on behalf of her patients, both private
pay and those receiving Medicaid or
Medicare from the federal government
or financial assistance for health care
from the State of South Carolina,
                                                      Plaintiff-Appellant,
                                          versus

DOCTORS HOSPITAL OF AUGUSTA, LLC,
and its parent, The Corporation of America
(sic, Healthcare Corporation HCA, Inc.,
privately and under color of law of America),

                                                      Defendants-Cross-
                                                      Claimant-Appellees,

THE CENTER FOR PRIMARY CARE,
                                                      Defendant-Cross-
                                                      Defendant-Appellee,
JIM LARSON, GALEN HOLDCO, LLC,
privately and under color of law, et al.
                                                      Defendants-Appellees.
                            ________________________

                    Appeal from the United States District Court
                       for the Southern District of Georgia
                         _________________________

                                 (December 3, 2009)

Before TJOFLAT, EDMONDSON and HILL, Circuit Judges.

PER CURIAM:

      This appeal arises from the district court’s order compelling arbitration and

subsequently confirming the arbitrator’s award of damages, fees and costs against

plaintiff for violating her recruitment agreement with defendants. We have

reviewed the parties’ briefs and the record excerpts and conclude that the district

court did not err in compelling arbitration or in affirming the arbitration award.

      Plaintiff did not substantiate her denial of the arbitration contract with

evidence sufficient to made the denial colorable. Chastain v. Robinson-Humphrey

Co., 957 F.2d 851, 855 (1th Cir. 1985). Nor did she demonstrate that the

subsequent award falls into those narrow circumstances where we are authorized to

set it aside. See First Options of Chicago, Inc., v. Kaplan, 514 U.S. 938, 942

(1995). She has shown neither fraud, partiality, misconduct nor malfeasance on

the part of the arbitrator. Nor has she demonstrated that the award was arbitrary,

violative of public policy or entered in manifest disregard of the law. See Scott v.



                                           2
Prudential Sec. Inc., 141 F.3d 1007, 1017 (11th Cir. 1998). In the absence of such

showings, we are without authority to vacate the award.

      Accordingly, the district court’s Order affirming the arbitrator’s award and

judgment for defendants is hereby

      AFFIRMED.




                                         3